United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-398
Issued: April 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 27, 2006 appellant filed a timely appeal from Office of Workers’
Compensation Programs’ decisions dated June 9 and September 29, 2006. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this appeal.
ISSUES
The issues are: (1) whether appellant has met her burden of proof in establishing that her
claimed bilateral carpal tunnel condition was causally related to her employment; and
(2) whether the Office properly denied appellant’s request for an oral hearing before an Office
hearing representative.
FACTUAL HISTORY
On April 25, 2006 appellant, a 54-year-old distribution clerk, filed a Form CA-2 claim for
benefits, alleging that she developed a bilateral carpal tunnel condition causally related to factors of
her employment.

By letter dated May 5, 2006, the Office advised appellant that it required additional factual
and medical evidence to determine whether she was eligible for compensation benefits. It asked
appellant to submit a comprehensive medical report from her treating physician describing her
symptoms and the medical reasons for her condition and an opinion as to whether her claimed
condition was causally related to her federal employment. The Office requested that appellant
submit the additional evidence within 30 days.
Appellant submitted a Form CA-17, dated May 4, 2006. The report diagnosed bilateral
carpal tunnel syndrome and outlined work restrictions. In addition, the report was initialed by a
physician whose initials were not legible.
By decision dated June 9, 2006, the Office denied appellant’s claim, finding that
appellant failed to submit medical evidence sufficient to establish that she sustained the claimed
condition in the performance of duty.
On September 5, 2006 appellant requested an oral hearing.
By decision dated September 29, 2006, the Office denied appellant’s request for an oral
hearing. It stated that appellant’s request was postmarked September 5, 2006, which was more
than 30 days after the issuance of the Office’s September 29, 2006 decision and that she was
therefore not entitled to a hearing as a matter of right. The Office nonetheless considered the
matter in relation to the issue involved and denied appellant’s request on the grounds that the
issue was factual and medical in nature and could be addressed through the reconsideration
process by submitting additional evidence.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

2

employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized
medical evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.5
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.6 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
The Board finds that appellant has failed to submit any medical evidence containing a
rationalized, probative report which relates her claimed bilateral carpal tunnel condition to
factors of her employment. For this reason, she has not discharged her burden of proof to
establish her claim that her bilateral carpal tunnel condition was sustained in the performance of
duty.
The only medical document appellant submitted was the May 4, 2006 treatment note/form
report, which indicated that appellant had bilateral carpal tunnel syndrome and outlined work
restrictions, but did not relate this diagnosis to factors of employment. The weight of medical
opinion is determined by the opportunity for and thoroughness of examination, the accuracy and
completeness of physician’s knowledge of the facts of the case, the medical history provided, the
care of analysis manifested and the medical rationale expressed in support of stated conclusions.7
Although the May 4, 2006 report did present a diagnosis of appellant’s condition, it did not
indicate whether this condition was causally related to her employment and did not contain a
legible signature from a physician. The report did not contain an opinion which sufficiently
4

Id.

5

See Joe T. Williams, 44 ECAB 518, 521 (1993).

6

Id.

7

See Anna C. Leanza, 48 ECAB 115 (1996).

3

described the medical process through which appellant’s employment would have been
competent to cause the claimed bilateral carpal tunnel condition. Appellant therefore failed to
provide a rationalized, probative medical opinion relating her current condition to any factors of
her employment.
The Office advised appellant of the evidence required to establish her claim; however,
appellant failed to submit such evidence. The Office advised appellant of the evidence required
to establish her claim; however, she failed to submit such evidence. Consequently, she has not
met her burden of proof in establishing that her claimed bilateral carpal tunnel condition was
causally related to her employment. The Board therefore affirms the Office’s June 9, 2006
decision.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that a claimant is entitled to a hearing before an
Office representative when a request is made within 30 days after issuance of and Office’s final
decision.8 A claimant is not entitled to a hearing if the request is not made within 30 days of the
date of issuance of the decision as determined by the postmark of the request.9 The Office has
discretion, however, to grant or deny a request that is made after this 30-day period.10 In such a
case, the Office will determine whether a discretionary hearing should be granted or, if not, will
so advise the claimant with reasons.11
ANALYSIS -- ISSUE 2
In the present case, because appellant’s September 5, 2006 request for a hearing was
postmarked more than 30 days after the Office’s June 9, 2006 decision denying compensation for
a claimed bilateral carpal tunnel condition, she is not entitled to a hearing as a matter of right.
The Office considered whether to grant a discretionary hearing and correctly advised appellant
that she could pursue her claim through the reconsideration process. As appellant may address
the issue in this case by submitting to the Office new and relevant evidence with a request for
reconsideration, the Board finds that the Office properly exercised its discretion in denying
appellant’s request for a hearing. The Board therefore affirms the Office’s September 29, 2006
decision denying appellant an oral hearing by an Office hearing representative.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof in establishing that
her claimed bilateral carpal tunnel condition was sustained in the performance of duty. The

8

5 U.S.C. § 8124(b)(1).

9

20 C.F.R. § 10.131(a)(b).

10

William E. Seare, 47 ECAB 663 (1996).

11

Id.

4

Board finds that the Office properly denied appellant’s request for an oral hearing before an
Office hearing representative.12
ORDER
IT IS HEREBY ORDERED THAT the September 29 and June 9, 2006 decisions of the
Office of Workers’ Compensation Programs’ be affirmed.
Issued: April 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

On appeal, appellant has submitted new evidence. However, the Board cannot consider new evidence that was
not before the Office at the time of the final decision. See Dennis E. Maddy, 47 ECAB 259 (1995); James C.
Campbell, 5 ECAB 35 (1952); 20 C.F.R. § 501(c)(1). Appellant may resubmit this evidence and legal contentions
to the Office accompanied by a request for reconsideration pursuant to 5 U.S.C. § 501(c).

5

